MEMORANDUM **
John W. Thomas appeals pro se the district court’s summary judgment dismissing his employment discrimination action against the Department of the Air Force. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment on Thomas’ race discrimination claim because he failed to rebut defendant’s evidence that he was fired due to his substandard performance. See id. at 890.
The district court properly granted summary judgment on Thomas’ retaliatory discharge claim because he failed to establish a causal link between his participation in protected activity and his discharge. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1064-65 (9th Cir.2002).
The record does not support Thomas’ contention that the district court allowed defendant to submit “tainted documents and false affidavits” at summary judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.